TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00008-CV


Enrique Alvarez, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 207TH JUDICIAL DISTRICT

NO. 00-FL-198, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING 



O R D E R

PER CURIAM

	A motion for extension of time to file appellant's brief has been filed.  The motion
is not signed either by Enrique Alvarez, acting pro se, or a licensed attorney; instead, the motion was
signed by a notary public.  A person who is not a licensed attorney may not represent Alvarez in legal
matters.  See Crain v. Unauthorized Practice of Law Comm., 11 S.W.3d 328, 333 (Tex.
App.--Houston [1st Dist.] 1999, pet. denied), cert. denied, 532 U.S. 1067 (2001) (non-attorney may
not prepare and file mechanic's liens or lien affidavits on others' behalf); Harkins v. Murphy &
Bolanz, 112 S.W. 136, 138 (Tex. Civ. App.--Dallas 1908, writ dism'd) (power of attorney does not
authorize one to act as attorney-at-law).  However, in the interest of expediting the appeal, this Court
will grant appellant the relief he requests.  Accordingly, on its own motion, this Court grants an 
extension of time to file appellant's brief. (1)  Appellant's brief is due June 28, 2002.  However, we will
only file a brief signed by Alvarez on his own behalf or signed by a licensed attorney representing
Alvarez.  See Tex. R. App. P. 9.1(a) (counsel must sign document for represented party and include
State Bar of Texas identification number); 9.1(b) (party not represented by counsel must sign and
give mailing address, telephone number and fax number, if any).
	It is so ordered May 29, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish
1.        This court dismisses the improperly signed motion filed on appellant's behalf.